The opinion of the court was delivered by
Miller, J.
The only question in this case of an appeal from the sentence of defendant for robbery is that arising by the exclusion of one of the grand jury directed by the lower court because the juror was ascertained not to be qualified to serve. He did not participate in the finding of the indictment.
It was the duty of the court to purge the jury of disqualified jurors, and no cause of complaint was thereby afforded the defendant. State vs. Causey, 43 An. 897, and State vs. Riez, ante, p. 1446.
It is therefore ordered, adjudged and decreed that the sentence of the lower court be affirmed.